Exhibit TABLE OF CONTENTS Page ANNUAL INFORMATION FORM 3 CORPORATE STRUCTURE 3 Name, Address, and Incorporation 3 Intercorporate Relationships 3 GENERAL DEVELOPMENT OF THE BUSINESS 6 Three-Year History 6 DESCRIPTION OF THE BUSINESS 6 RISK FACTORS 9 DESCRIPTION OF CAPITAL STRUCTURE 9 Preferred Shares 9 Common Shares 9 MARKET FOR SECURITIES 10 DIRECTORS AND OFFICERS 10 AUDIT COMMITTEE INFORMATION 13 Audit Committee Terms of Reference 13 Composition of the Audit Committee 13 Preapproval Policy 13 External Auditor Service Fees 13 LEGAL PROCEEDINGS 14 TRANSFER AGENT 14 MATERIAL CONTRACTS 14 INTERESTS OF EXPERTS 14 ADDITIONAL INFORMATION 14 APPENDIX I 15 Page 2 STANTEC INC. ANNUAL INFORMATION FORM FEBRUARY 26, 2009 Caution Regarding Forward-Looking Statements Our public communications often include written or verbal forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act and Canadian securities law. Forward-looking statements are disclosures regarding possible events, conditions, or results of operations that are based on assumptions about future economic conditions and courses of action and include future-oriented financial information. Statements of this type are contained in this report, including the discussion of our goals in the Visions, Core Business, and Strategy section and of our annual and long-term targets and expectations for our practice areas in the Results and Outlook sections of our management’s discussion and analysis for the year ended December 31, 2008, which have been incorporated by reference to this report as described on page 6 of this report, and may be contained in filings with securities regulators or in other communications. Forward-looking statements may involve, but are not limited to, comments with respect to our objectives for 2009 and beyond, our strategies or future actions, our targets, our expectations for our financial condition or share price, or the results of or outlook for our operations. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties. There is significant risk that predictions and other forward-looking statements will not prove to be accurate.
